Citation Nr: 0022925	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 28, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD) and individual unemployability, to 
include based on clear and unmistakable error of a February 
1992 rating decision.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from April 1968 to 
October 1969.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The appellant's claim for service connection for PTSD was 
denied by means of a February 1992 rating decision.  The 
appellant was notified of that decision in March 1992. The 
appellant did not appeal that decision.

2.  On February 28, 1997, the appellant requested that his 
claim for service connection for PTSD be re-opened. 

3.  A November 1997 rating decision granted service 
connection for PTSD, effective from February 28, 1997, based 
on new and material evidence.  A November 1998 rating 
decision also granted unemployability, effective from 
February 28, 1997.

4.  The allegations of error with the February 1992 rating 
decision which denied service connection for PTSD are that 
the RO failed in its duty to assist; a well-grounded claim 
had not been submitted at that time.  



CONCLUSIONS OF LAW

1.  The criteria for establishment of an effective date 
earlier than February 28, 1997, for service connection for 
PTSD and individual unemployability are not met.  38 U.S.C.A. 
§§ 5108, 5110, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.104(a), 3.156, 3.400, 20.302, 20.1103 (1999).

2.  A valid claim for clear and unmistakable error has not 
been presented.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.105(a) (1999); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he is entitled to an 
earlier effective date of 1991 for service connection for 
PTSD and unemployability.  He claims that his failure to 
appeal the last final rating decision of record (February 
1992) was due to the fact that he was awaiting rescheduling 
of a VA examination and because he did not understand the 
appeal process.  He also claims that the February 1992 rating 
decision contained clear and unmistakable error (CUE); the 
error alleged is that the RO failed in its duty to assist him 
by not rescheduling him for a VA examination at that time.

I.  Earlier Effective Date

The veteran initially filed a claim for a nervous disorder in 
April 1986.  That claim was denied by means of a July 1986 
rating decision.  Notification was sent by letter dated July 
1986.  While it has been asserted that such notice was never 
received, the presumption of regularity compels a finding 
that government officials properly discharged their duties in 
mailing and delivering such letter; the record shows that the 
letter was sent to the appellant's last known address and 
there is no evidence to indicate that the letter was returned 
as undeliverable.  See United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  In any event, the appellant indicates that 
entitlement to service connection and unemployability should 
be awarded since the filing of his second claim (to re-open), 
in 1991.  

In October 1991, the appellant filed a claim for, among 
others, service connection for PTSD.  He reported having 
received treatment for his PTSD from private facilities and 
in October 1991, the RO made a request for his private 
treatment records.  In November 1991, the RO notified him 
that his private medical records had been requested, and that 
the ultimate responsibility was on him to ensure the records 
were submitted.  Not all providers replied to the request for 
treatment records; Lake Sumter Mental Health indicated that 
there were no records for the appellant; medical records from 
another provider did not indicate treatment or diagnosis of 
PTSD.  The record also indicates that VA attempted to 
schedule the appellant for a VA examination; however, he was 
unable to attend as his spouse had been hospitalized.  His VA 
examination was to be re-scheduled after January 15, 1992.  
However, it appears that that was not accomplished.  By means 
of a rating decision dated in February 1992, he was denied 
service connection for PTSD as it was not shown by the 
evidence of record.  He was notified of this decision by 
means of a March 1992 letter.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet.App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999).

As stated above, the appellant does not deny that he did not 
file a notice of disagreement or substantive appeal; rather, 
he claims that he did not understand the appellate procedures 
and that he was awaiting rescheduling of the VA examination.  
Notwithstanding this assertion, the March 1992 notification 
letter clearly indicates that his claim was denied, the 
reason for the denial, that he had 1 year from the date of 
the letter to appeal the decision, and provides very explicit 
instructions as to how to proceed with initiating an appeal.  
As no appeal was initiated, the RO's February 1992 decision 
is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302 (1999).

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400(q)(1)(ii).  
The effective date of an award of disability compensation 
based on a reopened claim under the provisions of 38 C.F.R. 
§§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 C.F.R. § 3.400(r).

In this case, on February 28, 1997, the appellant submitted a 
statement requesting that his claim for service connection 
for PTSD be reopened.  In November 1997, the RO determined 
that new and material evidence had been received to reopen 
the claim, and granted service connection effective from 
February 28, 1997.  A subsequent rating decision also granted 
unemployability effective from February 28, 1997.  Under 38 
C.F.R. § 3.400(q)(1)(ii), (r), the earliest date for which 
entitlement to service connection  could be granted is the 
date of receipt of the appellant's reopened claim, February 
28, 1997.  

The Board notes that under 38 C.F.R. § 3.400(q)(2), the 
effective date of an award of compensation based on new and 
material evidence after a final disallowance when there is 
new and material evidence in the form of service department 
records  shall be "[t]o agree with evaluation . . . or date 
of receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within 1 year after separation from service."  In this case, 
it appears that new service department records were submitted 
after the February 1992 rating decision.  However, this does 
not compel an award of an earlier effective date as the basis 
for the denial in 1992 was the lack of a current diagnosis of 
PTSD.  The Board notes that at that time, the RO made 
attempts to obtain identified current medical records 
pertaining to PTSD and advised the appellant that it was his 
ultimate responsibility to ensure that such records were 
submitted.  However, no medical records showing a current 
diagnosis of PTSD were submitted.  Service connection was 
then denied on the basis that there was no evidence of PTSD 
and he was notified of this in March 1992.  This defect was 
not cured until he re-opened his claim in 1997.  Thus, 
although there were additional service records since the 1992 
denial, an earlier effective date is not warranted since the 
award was not based on the new service department records; 
rather, it was based on post-service medical records which 
were not submitted until after February 28, 1997.   See 
38 C.F.R. § 3.156(c).  The Board therefore concludes that the 
RO properly assigned an effective date commensurate with the 
date that it received the claim.  

II.  CUE

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except 
for new and material evidence.  38 C.F.R. § 3.104(a) (1999).

Previous determinations which are final and binding, 
including decisions on claims for service connection, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(1999).  

As mentioned above, the appellant asserts that the 1992 
rating decision has CUE because the RO failed in its duty to 
assist.  The basis for the RO's denial in February 1992 was 
that PTSD was not shown by the evidence of record.  In 
essence, the appellant had failed to submit a well grounded 
claim.  In the absence of a well grounded claim, VA had no 
duty to assist the appellant in developing the facts of his 
claim.  38 U.S.C.A. § 5107 (West 1991).  In any evident, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that a breach of the duty to assist cannot form a basis for a 
claim of CUE because such a breach creates only an incomplete 
rather than an incorrect record.  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994); Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  Accordingly, the Board finds that a valid claim for 
CUE has not been raised and the appeal must be denied.  


ORDER

Entitlement to an effective date earlier than February 28, 
1997, for the grant of service connection for PTSD and 
individual unemployability, to include based on CUE of a 
February 1992 rating decision, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

